DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  in paragraph [0058], 2nd line, replace “10a” with “11” after “bonding portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandel et al. (US 8,336,425).
Regarding independent claim 5, Mandel et al. disclose a die-cast product (column 1, line 52 through column 2, line 58; column 3, lines 21-46; column 4, lines 52-67; and Figures 1-4), in which the die-cast product (see column 4, line 54) includes the following structural features:
an insert (34) having pores formed in its surface, wherein the insert (34) is formed of compacted and sintered iron-based powder (column 3, lines 42-46; and Figures 1-3); and
a casting portion of molten aluminum around the insert (34), wherein the molten aluminum (column 1, lines 58-67) has infiltrated into the pores to a predetermined depth so as to form a bonding portion on the surface of the insert (34).
Regarding claim 8, the die-cast product is a component of an internal combustion engine (column 2, lines 21-38).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel et al. (US 8,336,425).
Regarding independent claim 1, Mandel et al. disclose a method of die-casting and a die-cast product made by the method (column 1, line 52 through column 2, line 
an insert preparation step of preparing an insert (34) having pores formed in its surface by compacting and sintering an iron-based powder; and
a die-casting step (see column 4, line 54) of placing the prepared insert (34) in a mold and injecting molten aluminum into the mold to perform casting while causing the molten aluminum to infiltrate into the pores formed in the surface of the insert (34).
Mandel et al. fail to explicitly teach that the pores have a size of 100 µm or more and that the density of the insert is 6.4 to 6.9 g/cm3.
However, since Mandel et al. disclose a similar iron-based sintering powder as that of the applicants’ powder of the claimed insert, it would have been obvious to one of ordinary skill in the art to provide similar pore sizes and density ranges of the insert so that a molten aluminum can infiltrate the pores to make a composite cast product having similar mechanical properties with optimized strength and wear resistance.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 2-4, 6, and 7, Mandel et al. fail to explicitly teach the steps of preheating the insert and the mold to the claimed temperature ranges (of claims 2 and 3), heating molten aluminum to the claimed temperature range (of claim 3), providing the claimed casting parameters (of claim 4), and the claimed ranges of mechanical In re Boesch, 205 USPQ 215 (1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 7, 2022